                       UNITED STATES DISTRICT COURT
                                                                       FILED
                           DISTRICT OF MONTANA                            AUG - 2 2019
                             BILLINGS DIVISION                       Clerk , U S District Court
                                                                       District Of Montana
                                                                              Billings


                                               CV-19-49 -BLG-SPW-TJC
  R. ALEXANDER A COSTA,
  SECRETARY OF LABOR and
  UNITED STATES DEPARTMENT                          ORDER
  OF LABOR,

                      Plaintiff,

  vs.

  AGRI-SYSTEMS,
  doing business as AS/ INDUSTRIAL,

                      Defendant.



        Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

        IT IS HEREBY ORDERED:

        1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

        2.    Pursuant to 28 U.S.C. §636(b)(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and
recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b )(1 )(A).

      3.    The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.



      DATED this     a"-.1.    day of August, 2019.




                                             ~ < /                 U~;.             ~
                                              SUSANP. WATTERS
                                              United States District Judge
